Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 1 of 25 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE

                                        (Filed Electronically)

MARTICE N. MCRAE                                                 )
                                                                 )
-and-                                                            )
                                                                 )
DESMOND D. DUNCAN                                                )
                                                                 )         COMPLAINT
        PLAINTIFFS                                               )
                                                                 )
V.                                                                            3:19-CV-313-RGJ
                                                                 ) CASE NO.: __________________
                                                                 )
LOUISVILLE/JEFFERSON COUNTY                                      )
METRO GOVERNMENT                                                 )
                                                                 )
        Serve:                                                   )
                 527 W. Jefferson Street, 4th Floor              )
                 Louisville, KY 40202                            )
                                                                 )
-and-                                                            )
                                                                 )
TRINITY SERVICES GROUP                                           )
                                                                 )
        Serve: CT Corporate System                               )
               Registered Agent                                  )
               306 W. Main St. Suite 512                         )
               Frankfort, KY 40601                               )
                                                                 )
        DEFENDANTS                                               )


                                          *** *** *** ***

        Comes the Plaintiffs, MARTICE N. MCRAE (hereinafter “MR. MCRAE”) and

DESMOND D. DUNCAN (hereinafter “MR. DUNCAN”), by and through their undersigned

counsel, and hereby bring this Complaint before this Honorable Court, seeking damages for the

violations of the federal rights of MR. MCRAE and MR. DUNCAN, by the named Defendants, as




                                                  1
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 2 of 25 PageID #: 2




well as state law causes of action. In support of their action thereof, the Plaintiffs now hereby

allege the following:


                                           PARTIES

       1.      The Plaintiff, MR. MCRAE, is now and at all times relevant hereto has been, a

lawful and physical resident of Louisville, Jefferson County, Kentucky in the United States of

America.    He is also a current inmate of the Louisville Metro Department of Corrections

(hereinafter “LMDC”).

       2.      The Plaintiff, MR. DUNCAN, is now and at all times relevant hereto has been, a

lawful and physical resident of Louisville, Jefferson County, Kentucky in the United States of

America.    He is also a current inmate of the Louisville Metro Department of Corrections

(hereinafter “LMDC”).

       3.      At all times material hereto Defendant, LOUISVILLE - JEFFERSON COUNTY

METRO GOVERNMENT (hereinafter “Defendant METRO GOVERNMENT”), is and has been,

a political subdivision of the Commonwealth of Kentucky, organized and existing under the laws

of the Commonwealth of Kentucky with a principle place of business located at 527 W. Jefferson

Street, 4th Floor, Louisville, KY 40202.

       4.      At all times material hereto Defendant METRO GOVERNMENT, pursuant to

Kentucky Revised Statute (KRS) 67C.101 has and does operate and control LMDC, its corrections

officers, employees, agents, and representatives. Pursuant to KRS 67C.101, Defendant METRO

GOVERNMENT is ultimately responsible for the hiring, training, and supervision of these

persons, and is ultimately responsible for the establishment or condonation of the policies

described elsewhere in this Complaint.




                                               2
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 3 of 25 PageID #: 3




       5.      At all times material hereto Defendant METRO GOVERNMENT and its agencies,

employees and agents were acting within the course and scope of their powers and/or employment.

At all times material hereto, Defendant METRO GOVERNMENT was responsible for the

establishment or condonation of all LMDC policies, either formally or by custom, regarding

employment, training, retention. Thus, the agencies, employees and agents of Defendant METRO

GOVERNEMENT were in their official capacity and vicariously viable for tortious acts and

omissions pursuant to KRS 70.040 and Jones v. Cross, 260 S.W. 3d. 343 (Ky 2008).

       6.      The Defendant TRINITY SERVICES GROUP (hereinafter “Defendant TRINITY)

is a Foreign Limited Liability Company, registered with the Kentucky Secretary of State’s Office

and is authorized to conduct business within the Commonwealth of Kentucky. Upon information

and belief, Defendant TRINITY contracts with Defendant METRO GOVERNEMNT, by way of

LMDC, to provide food necessary for the care and well-being of person incarcerated within LMDC

facilities. As such, Defendant TRINITY is an agent of Defendant METRO GOVERNMENT.


                                 JURISDICTION AND VENUE

       7.      This is an action for damages in excess of Fifteen thousand dollars ($15,000.00),

exclusive of attorneys’ fees, costs, and interest.

       8.      Plaintiffs’ claims arise pursuant to 42 U.S.C. § 1983, the Fourth, Eighth and

Fourteenth Amendments of the United States Constitution, as well as under the statutory and

common laws of the Commonwealth of Kentucky. This Court has jurisdiction pursuant to 28

U.S.C. § 1331 and § 1343 over the § 1983 claims pursued herein.

       9.      This Court thereby has supplemental subject matter jurisdiction pursuant to 28

U.S.C. § 1367 over all other claims in this Complaint as they are so related to the claim or claims




                                                     3
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 4 of 25 PageID #: 4




that form the basis of the Court’s original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

       10.     That venue is proper in this Court pursuant to 28 U.S.C. § 1391.

       11.     All conditions precedent to the maintenance of this action have been performed or

have occurred prior to the filing of this action.


                                     GENERAL FACTS
                               (APPLICABLE TO ALL COUNTS)

       12.     That the Plaintiffs bring this suit in order to recover their damages for personal

injuries that they sustained while incarcerated and under the care and control of LMDC, an agent

of Defendant METRO GOVERNMENT.

       13.     That on or about June 21, 2018, Plaintiff, MR. MCRAE, received a food tray

containing his lunch. As MR. MCRAE bit into his food he subsequently bit down on a piece of

metal that was hidden within the food on his tray. The jagged piece of metal caused a laceration

to the inside of MR. MCRAE’s mouth.

       14.     That MR. MCRAE reported his injury to the corrections officer, Sergeant Peter

Allen, who directed MR. MCRAE to medical staff member Nurse Taylor to be treated.

       15.     That MR. MCRAE was placed on pain relieving medication and ordered to have a

tetanus shot. MR. MCRAE witnessed photos being taken of the piece of metal and he was

informed by medical staff that the piece of metal would be placed inside of a medical glove and

placed in MR. MCRAE’S inmate property.

       16.     That Sergeant Allen completed an Incident Report, Report number 00092546,

which indicates that photographs were taken of the metal object and that Lieutenant Miller was

notified of the incident.



                                                    4
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 5 of 25 PageID #: 5




        17.      That MR. MCRAE was seen by a medical staff member on July 5, 2018, with

continued complaints that his injury was still causing “intermitted pain” which gave him

headaches.

        18.      That on or about September 15, 2018, Plaintiff, MR. DUNCAN, received a food

tray containing his lunch. As MR. DUNCAN bit into his food he subsequently bit down on a

something hard that was hidden within the food on his tray. When he spit this matter out, MR.

DUNCAN realized that the hard object was a piece of wood. He also located a portion of his tooth

in the matter, which had broken off due to the piece of wood.

        19.      That MR. DUNCAN reported his injury to corrections officers, Officer Buran, who

directed MR. DUNCAN to medical staff to be treated. The nurse to whom Officer Buran directed

MR. DUNCAN to then took a picture of the tray and the object. MR. DUNCAN is unclear if the

object was preserved.

        20.      That no outside medical or dental care was ever offered or provided to either

Plaintiff to treat their injuries.

        21.      That since 1990 Defendant TRINITY has been the largest private contractor in the

United States that is dedicated to the corrections industry business. The company serves forty-

three (43) states, the U.S. Virgin Islands and Puerto Rico and has more than 3,400 employees.

        22.      That Defendant METRO GOVERNMENT, through its agent, LMDC, contracted

with Defendant TRINITY at the time of both incidents for the supply and preparation of all jail-

provided inmate meals.

        23.      That both of the Defendants’ actions violated the civil rights of MR. MCRAE and

MR. DUNCAN by knowingly and willfully failing to provide LMDC inmates with adequate food

services, namely uncontaminated food, in violation of 42 U.S.C. § 1983.



                                                 5
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 6 of 25 PageID #: 6




       24.     That 42 U.S.C. § 1983 provides that:

               “Every person, who under color of any statute, ordinance,
               regulation, custom or usage of any state or territory or the District
               of Columbia subjects or causes to be subjected any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges or immunities secured by the
               constitution and law shall be liable to the party injured in an action
               at law, suit in equity, or other appropriate proceeding for redress...”

       25.     That Defendants METRO GOVERNMENT and TRINITY, or their agencies,

agents, contractors or employees, acting under the color of the law of the Commonwealth of

Kentucky, and in the course and scope of their duties as the food service provider to LMDC,

subjected MR. MCRAE and MR. DUNCAN to a deprivation of their constitutional rights.

       26.     That in cases of pretrial detainees claiming violations of 42 U.S.C. § 1983, the

constitutional protections applied are those guaranteed by the Due Process Clause. See Hamm v.

Dekalb County 774 F.2d 1567 (1985) (For the period of time Hamm was incarcerated as a pretrial

detainee the claims will be considered under the due process clause since states may not punish

pretrial detainees at all prior to their lawful conviction of a crime.) See also Jones v. Diamond, 452

U.S. 959 (1981) (While a sentenced inmate may be punished in any fashion not cruel and unusual,

the due process clause forbids punishment of a person awaiting trial but not yet adjudged guilty of

any crime.)

       27.     That the Supreme Court in Bell v. Wolfish articulated the standard for determining

when constraints and conditions of confinement constitute punishment thus prohibiting their

imposition on pretrial detainees. 441 U.S. 575, 533-34, 537 (1979). The Court stated if a restriction

or condition is not “reasonably related to a legitimate goal” — i.e. if it is arbitrary or purposeless

— a court permissibly may infer that the purpose of the governmental action is punishment that

may not constitutionally be inflicted upon detainees qua detainees. Id. at 539.



                                                  6
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 7 of 25 PageID #: 7




       28.     That while a state's decision to maintain the quality of inmate food at a reasonable

level, rather than improve or increase its provisions of that necessity, may serve a legitimate

purpose (i.e. to reasonably limit the cost of detention), that same legitimate purpose will not justify

the provision of such a necessity at below some minimally adequate level. Id. (emphasis added).

       29.     That the consistent and regular finding of foreign objects within inmate trays at

LMDC is indicative of Defendants’ METRO GOVERNMENT and TRINITY’S acquiescence and

condonation of Defendant TRINITY’S custom and/or practice of maintaining a below minimally

adequate level of quality for inmate food, in violation of federal rights.

       30.     That as a result of these unconstitutional and tortuous actions by the Defendants

and/or their agents, MR. MCRAE and MR. DUNCAN both sustained injuries, which caused them

both to suffer physical pain and disfigurement, mental anguish, emotional trauma, and future

expected economic damages.


COUNT I: VIOLATION OF 42 U.S.C. § 1983 AND THE FOURTH AND FOURTEENTH
          AMENDMENTS TO THE UNITED STATES CONSTITUTION
                (Against Defendant METRO GOVERNMENT)

       31.     The Plaintiffs incorporate by reference, as if set forth fully herein, each and every

averment, allegation and statement contained in all previous paragraphs of this Complaint.

       32.     In order to establish a municipal liability under 42 U.S.C. § 1983, a Plaintiff must

show that the alleged constitutional violation occurred because of a municipal custom or policy.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). That requisite showing can be made by

demonstrating one of the following: “(1) the existence of an illegal official policy or legislative

enactment; (2) that an official with final decision making authority ratified illegal actions; (3) the

existence of a policy of inadequate training or supervision; or (4) the existence of a custom of




                                                  7
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 8 of 25 PageID #: 8




tolerance or acquiescence of federal rights violations.” Burgess v. Fischer, 735 F.3d 462, 478 (6th

Cir. 2013).

       33.     Defendant METRO GOVERNMENT is liable for MR. MCRAE’S and MR.

DUNCAN’S injuries under § 1983 based on facts that indicate: (i) an official with final decision-

making authority ratified illegal actions and (ii) the existence of a custom of tolerance or

acquiescence of the violations of federal rights.

   A. An Official with Final Decision-Making Authority Ratified Illegal Actions

       34.     Defendant METRO GOVERNMENT maintains control over the Metro Office of

Internal Audit (hereinafter “the Office”), who performs independent, objective assurance and

consulting activities for various Louisville Metro Government departments, offices, boards,

activities and agencies to assist policy makers and program managers in providing high-quality

services in a manner that is accountable, efficient, effective, and ethical. They seek to do so by

bringing a systematic, disciplined approach to evaluate and improve the effectiveness of risk

management, control, and governance processes.

       35.     The Office issues Corrective Action Plans to the Mayor and his Chief of Staff,

Agency Directors, the Louisville Metro Council, and directors of the audited agency.

       36.     LMDC is one of the agencies subject to review of the Office.

       37.     Pursuant to an audit, the Office has access to all of LMDC’s information and

resources, including but not limited to, Incident Reports, Action Requests, Inmate Grievance

Forms, legal actions, policy and procedure manuals and daily records.

       38.     Therefore, all allegations (made either internally or through legal action) of foreign

object located within food at LMDC which caused injuries would be subject to review by the




                                                    8
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 9 of 25 PageID #: 9




Office, and recommendations can be made by the Office to officials of Defendant METRO

GOVERNMENT pursuant to the findings of these audits.

       39.     As there is no public record to Plaintiffs’ knowledge of any corrective actions being

taken pursuant to a recommendation by the Office, it can be inferred that either the Office failed

to review the allegations regarding these incidents, or, if the Office did conduct reviews of such

incidents, that the Office subsequently ruled in favor of its agency, LMDC, and its contractor,

Defendant TRINITY.

       40.     Nor does there exist, to Plaintiffs’ knowledge, any public record of

recommendations made by the Office to officials of Defendant METRO GOVERNMENT

recommending that any changes be made to LMDC’s policies, procedures, customs and practices

in an effort to reduce this type of incident despite internal jail records of many prior incidents

where foreign objects in the food that have caused injury has been alleged. In the Office’s recent

fiscal year Audit Plans the Office has made various recommendations for improving Metro

Government agencies, including LMDC, but makes no recommendations for reducing the number

of incidents involving foreign objects in the food causing injuries.

       41.     As such, Defendant METRO GOVERNMENT is liable under § 1983 based on a

deliberate indifference and patterned failure to meaningfully investigate prior allegations of

unconstitutional conduct. Leach v. Shelby Cty. Sheriff, 891 F.2d 1241 (6th Cir. 1989).

       42.     Such a failure by the Office to meaningfully investigate these prior allegations and

issue recommendations is the moving force behind the injuries of MR. MCRAE and MR.

DUNCAN.




                                                 9
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 10 of 25 PageID #: 10




    B. The existence of a custom of tolerance of the violations of federal rights

        43.     DEFENDANT METRO GOVERNMENT has contracted with Defendant

 TRINITY since at least the 2013 fiscal year.

        44.     Per state law, that contract must be renewed yearly.

        45.     Since that time, Defendant TRINITY has been involved in numerous complaints

 and/or litigation involving the quality of their food. Many these incidents/complaints/lawsuits are

 a matter of public record, and available to Defendant METRO GOVERNMENT for review. The

 following include only a fraction of the complaints against Defendant TRINITY to which

 Defendant METRO GOVERNMENT should have been aware of:

                a. In 2015 the Michigan Department of Corrections fined Defendant TRINITY

                    $3.8 million for staff shortages, unauthorized meal substitutions and other

                    violations – including an incident in which prison kitchen workers were ordered

                    by Trinity managers to sort a bag of rotting potatoes and discard just the

                    maggot-infested ones. Other problems included food stored at the wrong

                    temperature, workers with expired food handler permits, storing food too close

                    to restrooms, and not rinsing soap and cleaning chemicals from utensils.

                b. Complaints also arose after Trinity took over food services at the Gordon

                    County jail in Calhoun, Georgia in 2014. Prisoners reported in January 2015

                    that they fought hunger by licking syrup packets, eating toothpaste and drinking

                    lots of water. The Atlanta Journal-Constitution reported the same month that

                    some prisoners at the jail complained of weight loss. One prisoner filed repeated

                    grievances consisting of one word: “Hungry.”




                                                 10
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 11 of 25 PageID #: 11




                c. A riot broke out on November 19, 2016 at the El Paso County Criminal Justice

                      Center in Colorado Springs, Colorado over the quality of food provided by

                      Trinity, after county officials switched from Aramark earlier that year.

                d. The following month, a Muslim prisoner at the jail filed a complaint claiming

                      that Trinity refused to provide a halal diet – violating an American Correctional

                      Association standard that specifies special diets are to be “provided for inmates

                      whose religious beliefs require the adherence to religious dietary laws when

                      approved by the facility chaplain.”

                e. Another El Paso County Criminal Justice Center prisoner, Ashley Peterson, said

                      Trinity had failed to provide her with gluten-free meals for a month after she

                      entered the jail, resulting in internal bleeding.

        46.     Based on the overwhelming amount of litigation that Defendant TRINITY is

 involved in regarding their food service quality, Defendant METRO GOVERNMENT was or

 should have been aware of such complaints.

        47.     Based on the volume of complaints, Defendant METRO GOVERNMENT should

 have sought to contract with a different food service provider in order to ensure for the proper care

 for their inmates.

        48.     Thus, at all times relevant to this action, Defendant METRO GOVERNMENT had

 unofficial policies, practices, procedures and/or customs allowing and/or condoning the consistent

 and regular issue of inadequate food service at LMDC and acquiesced and/or condoned food

 service at LMDC that is below minimally adequate level for the quality of inmate food.

        49.     Defendant METRO GOVERNMENT had the ultimate control over these unofficial

 policies, practices, procedures, and/or customs of LMDC and, through its inactions, encouraged



                                                     11
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 12 of 25 PageID #: 12




 its agencies/agents to utilize these unofficial policies that they knew would improperly and

 unconstitutionally result in serious injury to inmates within LMDC.

        50.     The aforementioned policies, practices, procedures, and/or customs were therefore

 consciously and officially sanctioned by METRO GOVERNMENT policymakers. Alternatively,

 the aforementioned policies, practices, procedures, and/or customs were so widespread and

 longstanding that METRO GOVERNMENT’s policymakers must have known and therefore, were

 considered unofficial custom, usage, and practice with the force of law. Nonetheless, no action

 was taken to stop it.

        51.     Defendant METRO GOVERNEMENT thereby aided in the creation of this culture

 of protection from punishment by historically, either knowingly or wantonly, failing to make

 recommendations to correct issues with below adequate inmate food service, to adequately

 investigate complaints through the Office of foreign objects repeatedly being found in the food,

 and to take corrective action despite overwhelming evidence of improper management of food

 services by its agent LMDC and Defendant TRINITY.

        52.     Through such inaction, Defendant METRO GOVERNMENT aided in the

 institution a program that they either knew or should have known would amount to below-adequate

 food service within LMPC and a deliberate indifference to the constitutional rights of the Plaintiffs

 and other similarly situated inmates.

        53.     The incidents that are the subject of this Complaint are not isolated incidents, but

 rather two of countless others in a pattern and practice of misconduct that has been historically

 accepted and/or condoned by Defendant METRO GOVERNMENT. Thus, Defendant METRO

 GOVERNMENT had direct and actual, or at minimum constructive, knowledge of the




                                                  12
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 13 of 25 PageID #: 13




 constitutional violations that were occurring under its policy of permitting inadequate food service,

 as LMPC maintains numerous complaints of inadequate food service.

        54.      Thus, by instituting this grossly unconstitutional unofficial policy, practice,

 procedure, and/or custom, Defendant METRO GOVERNMENT exhibited willful, wanton and

 callous disregard for the constitutional rights of MR. MCRAE and MR. DUNCAN and was the

 moving force that caused the violation of MR. MCRAE and MR. DUNCAN’S constitutional rights

 under 42 U.S.C. §1983 and the Fourth and Fourteenth Amendments to the United States

 Constitution.

        55.      Therefore, the Plaintiffs have shown that the constitutional violation of MR.

 MCRAE and MR. DUNCAN’S rights occurred because of a municipal custom or policy that (i)

 an official with final decision-making authority ratified and (ii) occurred because of the existence

 of a custom of tolerance or acquiescence of federal rights violations. Said conduct makes

 Defendant METRO GOVERNMENT is liable for MR. MCRAE and MR. DUNCAN’S injuries.



        WHEREFORE, the Plaintiffs, MARTICE N. MCRAE and DESMOND D. DUNCAN,

 hereby demand judgment against Defendant METRO GOVERNMENT, for all damages, including

 costs and reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988, and any other relief this Court

 deems just and proper.


        COUNT II: VIOLATIONS OF 42 U.S.C. § 1983 AND THE FOURTH AND
      FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION
                         (Against Defendant TRINITY)

        56.      The Plaintiffs incorporate by reference, as if set forth fully herein, each and every

 averment, allegation and statement contained in all previous paragraphs of this Complaint.




                                                  13
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 14 of 25 PageID #: 14




          57.    Defendant TRINITY is liable for MR. MCRAE’S and MR. DUNCAN’S injuries

 under § 1983 based on facts that indicate: (i) an official with final decision-making authority

 ratified illegal actions, (ii) The existence of a policy of inadequate training or supervision, and (iii)

 the existence of a custom of tolerance or acquiescence of the violations of federal rights.

     A. An Official with Final Decision-Making Authority Ratified Illegal Actions

          58.    Defendant METRO TRINITY hires multiple supervisors and employees to work

 within LMDC whose duties include: preparing, assisting, or instructing inmate labor and/or team

 members in the preparation of a variety of food items in accordance with departmental work

 production standards, standardized recipes, and work instructions; following assigned facility

 housekeeping and safety practices in all preparation, oversight, and serving of correctional facility

 meals.

          59.    Should any issues with food quality arise, said supervisors and employees would

 be responsible for issuing corrective actions or notifying their employer of the issues so that

 necessary changes may be made.

          60.    Multiple inmate grievances have been filed by inmates within LMDC alleging less

 than adequate food services.

          61.    Upon information and belief, employees of Defendant TRINITY have willfully

 ignored their ability to have access to or conduct a review of these grievances.

          62.    As such, Defendant TRINITY is liable under § 1983 based on a deliberate

 indifference and patterned failure to meaningfully investigate prior allegations of unconstitutional

 conduct. Leach v. Shelby Cty. Sheriff, 891 F.2d 1241 (6th Cir. 1989).




                                                    14
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 15 of 25 PageID #: 15




        63.    Such a failure by Defendant TRINITY to meaningfully investigate these prior

 allegations and issue recommendations is the moving force behind the injuries of MR. MCRAE

 and MR. DUNCAN.

    B. The existence of a policy of inadequate training or supervision

        64.    Defendant TRINITY’S failure to properly train, re-train, and supervise its

 employees amounts to a deliberate indifference to the rights of persons with whom the untrained

 employees come into contact with, and as such a violation of § 1983.

        65.    Specifically, Defendant TRINITY failed to properly train, retrain, and supervise its

 employees with respect to adequate food service quality. Plaintiffs assert this based on the

 following:

               a. Chapter 501 of the Kentucky Administration Regulations (KAR) section 3:100

                   sections nine (9) and twelve (12) command that jail personnel shall directly

                   supervise all food prepared within the jail and that the jailer, jail administrator,

                   or jail personnel shall inspect the food service area daily.

               b. Per Trinity hiring posts, Food Service Supervisor duties include: preparing,

                   assisting, or instructing inmate labor and/or team members in the preparation of

                   a variety of food items in accordance with departmental work production

                   standards, standardized recipes, and work instructions; following assigned

                   facility housekeeping and safety practices in all preparation, oversight, and

                   serving of correctional facility meals. These are the same duties that are

                   required to be performed under 501 KAR 3:100(9) and (12).

               c. Multiple inmate grievances have been filed within LMDC alleging less than

                   adequate food services.



                                                 15
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 16 of 25 PageID #: 16




                 d. Defendant TRINITY has not, under information and belief, issued any remedial

                     training or education to employees within LMDC to correct the alleged issues,

                     as evidenced by the continuation of said allegations and complaints.

         66.     Defendant LMPD’s failure to properly train, re-train and supervise its officers

 amounts to a deliberate indifference to the rights of persons with whom the untrained employees

 come into contact with.

         67.     Defendant TRINITY’S failure to issue formal policies and procedures to train, re-

 train, and supervise its employees with regards to the issues adequate food service was so reckless

 or grossly negligent that future misconduct is almost inevitable or would properly be characterized

 as substantially certain to result.

         68.     Defendant TRINITY particularly failed to implement any meaningful corrections

 or changes to policies and practices after prior-reported incidents of foreign object being found in

 inmate food, which occur on a routine basis. There is also no indication that Defendant TRINITY

 issued any kind of remedial training or policies pursuant to this complaint being filed.

     C. The existence of a custom of tolerance of the violations of federal rights

         69.     At all times relevant to this action, Defendant TRINITY had unofficial policies,

 practices, procedures and/or customs allowing and/or condoning the consistent and regular finding

 of foreign objects within inmate trays at LMDC and acquiescing and/or condoning food service at

 LMDC that is below minimally adequate level for the quality of inmate food

         70.     Defendant TRINITY had the ultimate control over these unofficial policies,

 practices, procedures, and/or customs and, through its inactions, encouraged its agencies/agents to

 utilize these unofficial policies that they knew would improperly and unconstitutionally result in

 serious injury to inmates within LMDC.



                                                 16
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 17 of 25 PageID #: 17




            71.   The aforementioned policies, practices, procedures, and/or customs were therefore

 consciously and officially sanctioned by Defendant TRINITY policymakers. Alternatively, the

 aforementioned policies, practices, procedures, and/or customs were so widespread and

 longstanding that TRINITY’s policymakers must have known and therefore, were considered

 unofficial custom, usage, and practice with the force of law. Nonetheless, no action was taken to

 stop it.

            72.   Defendant TRINITY thereby aided in the creation of this culture of protection from

 punishment by historically, either knowingly or wantonly, failing to make recommendations to

 correct issues with below adequate inmate food service, to adequately investigate complaints of

 foreign objects repeatedly being found in the food, and to take corrective action despite

 overwhelming evidence of improper management of food services.

            73.   Through such inaction, Defendant TRINITY aided in the institution a program that

 they either knew or should have known would amount to below-adequate food service within

 LMDC and a deliberate indifference to the constitutional rights of the Plaintiffs and other similarly

 situated inmates.

            74.   The incidents that are the subject of this Complaint are not isolated incidents, but

 rather two of countless others in a nation-wide pattern and practice of misconduct that has been

 historically accepted and/or condoned by Defendant TRINITY. Thus, Defendant TRINITY had

 direct and actual, or at minimum constructive, knowledge of the constitutional violations that were

 occurring under its policy of permitting inadequate food service.

            75.   Thus, by instituting this grossly unconstitutional unofficial policy, practice,

 procedure, and/or custom, Defendant METRO GOVERNMENT exhibited willful, wanton and

 callous disregard for the constitutional rights of MR. MCRAE and MR. DUNCAN and was the



                                                   17
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 18 of 25 PageID #: 18




 moving force that caused the violation of MR. MCRAE and MR. DUNCAN’S constitutional rights

 under 42 U.S.C. §1983 and the Fourth and Fourteenth Amendments to the United States

 Constitution.

        76.      Therefore, the Plaintiffs have shown that the constitutional violation of MR.

 MCRAE and MR. DUNCAN’S rights occurred because of a municipal custom or policy that (i)

 an official with final decision-making authority ratified and (ii) occurred because of the existence

 of a custom of tolerance or acquiescence of federal rights violations. Said conduct makes

 Defendant METRO GOVERNMENT is liable for MR. MCRAE and MR. DUNCAN’S injuries.



        WHEREFORE, the Plaintiffs, MARTICE N. MCRAE and DESMOND D. DUNCAN,

 hereby demand judgment against Defendant TRINITY for all damages, including costs and

 reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988, and any other relief this Court deems just

 and proper.


                 COUNT III: NEGLIGENCE BASED ON RES IPSA LOQUITUR
                               (Against BOTH Defendants)

        77.      The Plaintiffs incorporate by reference, as if set forth fully herein, each and every

 averment, allegation and statement contained in all previous paragraphs of this Complaint.

        78.      In order for any negligence claim to be successful, the plaintiff must show proof of:

                 a. a duty owed by the defendant to the plaintiff,

                 b. breach of that duty,

                 c. injury to the plaintiff, and




                                                   18
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 19 of 25 PageID #: 19




                d. legal causation between the defendant’s breach and the plaintiff’s injury.

                      Wright v. House of Imports, Inc., 381 S.W.3d 209 (Ky. 2012); Lewis v. B & R

                      Corp., 56 S.W.3d 432, 436–37 (Ky. App. 2001).

        79.     The standard of care applicable to a common-law negligence action is that of

 ordinary care, that is, “such care as a reasonably prudent person would exercise under the

 circumstances.” Slusher v. Brown, 323 S.W.2d 870, 872 (Ky. 1959).

        80.     Here, the Defendants owed a duty to the Plaintiff’s to exercise the care of a

 reasonably prudent person in preparing and providing uncontaminated food, reasonably free from

 foreign objects, that could injure the inmates who consume the food.

        81.     The Defendants breached this duty, as described throughout this Complaint, by

 employing and condoning the practice of providing less than adequate food services to the inmates

 of LMDC, which the Defendant’s knew, or should have known, could foreseeably cause injury by

 foreign objects in the food as a result of their failure to exercise ordinary care.

        82.     The foreign objects would not have contaminated the Plaintiffs’ food but-for the

 negligence of the Defendants, and as a direct and proximate result of being exposed to the foreign

 objects in the contaminated food, the Plaintiffs suffered injuries, which caused pain and suffering.

        83.     Further, the doctrine of res ipsa loquitur “recognizes that as a matter of common

 knowledge and experience the very nature of an occurrence may justify an inference of negligence

 on the part of the person who controls the instrumentality causing the injury.” Bell & Koch, Inc.

 v. Stanley, 375 S.W.2d 696, 697 (Ky. 1964). The elements of res ipsa loquitur require that there

 be a showing that:

                a. The defendant must have had full management and control of the

                      instrumentality which caused the injury.



                                                   19
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 20 of 25 PageID #: 20




                b. The circumstances must be such that, according to common knowledge and the

                    experience of mankind, the accident could not have happened if those having

                    control and management had not been negligent.

                c. The plaintiff’s injury must have resulted from the accident. Cox v. Wilson, 267

                    S.W.2d 83, 84 (Ky. 1954).

        84.     Defendant TRINITY is the party who is responsible for providing for and preparing

 the food that LMDC served the Plaintiffs. LMDC is an agent of Defendant METRO

 GOVERNMENT, who has ultimate management and control over the functions of the facility.

 Thus, both Defendants had full and exclusive management and control over the food and food

 trays that were used by the Plaintiffs.

        85.     Here, as metal and wood objects are not allowed within LMDC inmate dorms (in

 order to ensure inmate and officer safety) the accident could not have happened if those having

 control and management (the Defendants) had not been negligent in their management and control

 over the food and food trays that were used by the Plaintiffs.

        86.     The Defendant’s failure to comply with all applicable laws, regulations, rules,

 orders and policies was the direct and proximate cause of the Plaintiffs’ injuries, which caused

 them pain and suffering.

        87.     Based on an application of Res Ipsa Loquitur principles, the Defendants were

 inherently negligent, and MR. MCRAE and MR. DUNCAN are therefore entitled to recover their

 compensatory damages, to be determined at trial.

        88.     Further, the conduct of the Defendants was so willful, wanton and/or malicious as

 to warrant the award of punitive damages by virtue of KRS § 446.070.




                                                 20
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 21 of 25 PageID #: 21




        WHEREFORE, the Plaintiffs, MARTICE N. MCRAE and DESMOND D. DUNCAN,

 hereby demand judgment against Defendants METRO GOVERNMENT and TRINITY, for all

 damages, including costs and reasonable attorneys’ fees pursuant to KRS § 411.130, and any other

 relief this Court deems just and proper.


   COUNT IV: VIOLATIONS OF THE PRODUCTS LIABILITY ACT OF KENTUCKY
                       (Against Defendant TRINITY)

        89.      The Plaintiffs incorporate by reference, as if set forth fully herein, each and every

 averment, allegation and statement contained in all previous paragraphs of this Complaint.

        90.      KRS § 411.300 reads:

                 As used in KRS 411.310 to 411.340, a “product liability action”
                 shall include any action brought for or on account of personal injury,
                 death or property damage caused by or resulting from the
                 manufacture, construction, design, formulation, development of
                 standards, preparation, processing, assembly, testing, listing,
                 certifying, warning, instructing, marketing, advertising, packaging
                 or labeling of any product.

        91.      Defendant TRINITY is liable under the Products Liability Act of Kentucky (KRS

 § 411.300 to § 411.340), for the faulty preparation of their product, which ultimately led to the

 Plaintiffs sustaining injuries from biting into foreign objects located within their contaminated

 inmate trays.

        92.      KRS § 411.310 reads:

                 In any product liability action, it shall be presumed, until rebutted
                 by a preponderance of the evidence to the contrary, that the product
                 was not defective if the design, methods of manufacture, and testing
                 conformed to the generally recognized and prevailing standards or
                 the state of the art in existence at the time the design was prepared,
                 and the product was manufactured.




                                                  21
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 22 of 25 PageID #: 22




        93.     Based on the details and facts of this Complaint, as laid out above, Plaintiffs have

 made a showing, by a preponderance of the evidence, that the product, namely the food trays

 prepared by Defendant TRINITY, were defective in design.

        94.     In particular, the facts of the Complaint, as well as other currently unavailable

 evidence, support the finding that the preparation, assembly and packaging of inmate trays within

 LMDC was performed utilizing methods of manufacture and testing which do not conform to the

 generally recognized and prevailing standards at the time the design was prepared and the product

 was manufactured. Specifically, Plaintiffs allege, upon information and belief, that employees of

 Defendant TRINITY did not exercise reasonable care, control and supervision of inmate workers

 with LMDC who are responsible for food preparation.

        95.     Further, the plaintiffs did not fail to exercise ordinary care in the circumstances in

 their use of the product.

        96.     Further, the conduct of the Defendants was so willful, wanton and/or malicious as

 to warrant the award of punitive damages by virtue of KRS § 446.070.



        WHEREFORE, the Plaintiffs, MARTICE N. MCRAE and DESMOND D. DUNCAN,

 hereby demand judgment against Defendant TRINITY, for all damages, including costs and

 reasonable attorneys’ fees pursuant to KRS § 411.130, and any other relief this Court deems just

 and proper.


         COUNT V: VIOLATIONS OF THE FOOD, DRUG AND COSMETIC ACT
                         (Against Defendant TRINITY)

        97.     The Plaintiffs incorporate by reference, as if set forth fully herein, each and every

 averment, allegation and statement contained in all previous paragraphs of this Complaint.



                                                 22
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 23 of 25 PageID #: 23




        98.     KRS § 217.175 contains certain prohibited acts, as prescribed by the Food, Drug

 and Cosmetic Act.

        99.     Per KRS § 217.175(1), Defendant TRINITY is prohibited from the “the

 manufacture, sale, or delivery, holding or offering for sale of any food…that is adulterated or

 misbranded. Such conduct is criminally punishable pursuant to KRS 217.992.

        100.    KRS § 217.025 details when food is “adulterated”. Relevant sections read:

                A food shall be deemed to be adulterated:

                (1)(a) If it bears or contains any poisonous or deleterious substance
                which may render it injurious to health…; or

                (1)(d) (d) If it has been produced, prepared, packed, or held under
                insanitary conditions whereby it may have become contaminated
                with filth, or whereby it may have been rendered diseased,
                unwholesome, or injurious to health; or

        101.    Here, as alleged and detailed in the Complaint above, Defendant TRINITY either

 manufactured, distributed and/or sold a product that was adulterated, as their inmate trays

 contained deleterious substances that were injurious to the Plaintiffs health.

        102.    Any person who violates any of the provisions of KRS § 217.175 shall be guilty of

 a misdemeanor. Person’s convicted of a misdemeanor under this Act are also subject to civil

 penalties.

        103.    As a direct and proximate result of the negligent actions of Defendant TRINITY,

 the Plaintiffs, MR. MCRAE and MR. DUNCAN, experienced pain and suffering, past, present and

 future to their loss, harm and detriment in an amount to be proven at trial.

        104.    Further, the conduct of the Defendants was so willful, wanton and/or malicious as

 to warrant the award of punitive damages by virtue of KRS § 446.070.




                                                  23
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 24 of 25 PageID #: 24




         WHEREFORE, the Plaintiffs, MARTICE N. MCRAE and DESMOND D. DUNCAN,

 hereby demand judgment against Defendant TRINITY, for all damages, including costs and

 reasonable attorneys’ fees pursuant to KRS § 411.130, and any other relief this Court deems just

 and proper.


                                COUNT VI: PUNITIVE DAMAGES
                                  (Against Defendant TRINITY)

         105.    Plaintiffs incorporate by reference, as if set forth fully herein, each and every

 averment, allegation and statement contained in all previous paragraphs of this Complaint.

         106.    That pursuant to Kentucky common law and KRS § 411.184 the conduct, actions

 and/or inactions of Defendant TRINITY, as described herein, were so grossly reckless and/or

 negligent and/or wanton and/or oppressive and/or malicious and/or fraudulent so as to entitles the

 Plaintiffs to an award of punitive damages in an amount far in excess of that amount required to

 establish the jurisdiction of this Court in order to deter conduct like this in the future.



         WHEREFORE, the Plaintiffs, MARTICE N. MCRAE and DESMOND D. DUNCAN,

 hereby demand judgment for punitive damages against Defendant TRINITY, pursuant to 42

 U.S.C. § 1983 and KRS § 411.184, and any other relief this Court deems just and proper.




         WHEREFORE, the Plaintiffs now respectfully demand relief from the Defendants and

 this Honorable Court as follows:

         1.      Judgment against the Defendants, jointly and severally, for compensatory damages

 in an amount to be determined at a jury trial;




                                                   24
Case 3:19-cv-00313-GNS-CHL Document 1 Filed 04/24/19 Page 25 of 25 PageID #: 25




        2.      Judgment against the Defendant TRINITY, for punitive damages in an amount to

 be determined at a jury trial;

        3.      Pre-judgement and post-judgement interest;

        4.      Judgement for their costs and expenses herein expended, including reasonable and

 necessary attorney fees pursuant to 42 USC § 1988 and KRS § 411.130;

        5.      Trial by jury on any and all issues so triable; and

        6.      Any and all other relief to which the Plaintiffs may otherwise be properly entitled.




                                               Respectfully submitted,


                                               ___/s/ Ashlea N. Hellmann_________________
                                               Ashlea N. Hellmann
                                               __/s/ María A. Fernández___________________
                                               María A. Fernández
                                               FERNANDEZ HAYNES & MOLONEY PLLC
                                               401 West Main Street, Suite 1807
                                               Louisville, Kentucky 40202
                                               Phone: (502) 589-1001
                                               Fax: (502) 589-7333
                                               ahellmann@fhmlegal.com
                                               mfernandez@fhmlegal.com
                                               Counsel for the Plaintiffs




                                                  25
